Exhibit 10.1 Novanta INC.2 RESTRICTED STOCK UNIT AWARD GRANT NOTICE Novanta Inc. (f/k/a GSI Group Inc.), a company organized under the laws of the Province of New Brunswick, Canada (together with any successor thereto, the “Company”), pursuant to the Novanta Inc. 2010 Incentive Award Plan, as amended from time to time (the “Plan”), hereby grants to the holder listed below (“Participant”), an award of restricted stock units (“Restricted Stock Units”).Each Restricted Stock Unit represents the right to receive one share of Common Stock (as defined in the Plan) upon vesting of such Restricted Stock Unit.This award of Restricted Stock Units is subject to all of the terms and conditions set forth herein and in the Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the “Restricted Stock Unit Award Agreement”) and the Plan, each of which are incorporated herein by reference. Participant: Total Number of Restricted Stock Units: By his or her signature and the Company’s signature below, Participant agrees to be bound by the terms and conditions of the Plan, the Restricted Stock Unit Award Agreement, this Grant Notice and that certain Employee Patent and Proprietary Information Utilization, Non-Competition and Non-Solicitation Agreement in the form attached hereto as Exhibit B (the “Employee Agreement”).Participant has reviewed the Restricted Stock Unit Award Agreement, the Plan, this Grant Notice and the Employee Agreement in their entirety and fully understands all provisions of this Grant Notice, the Restricted Stock Unit Award Agreement, the Plan and the Employee Agreement.Participant shall sign and return a written copy of the Employee Agreement to the Company as soon as practicable following. Novanta Inc.:Holder: PARTICIPANT: By: By: Print Name: Name: Title: Address: Address: EXHIBIT A TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
